DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
	The claim amendments filed on 12/03/2020 have been entered.  Claims 1-18, and 24-36 remain pending in the application.  Claims 24-31 are withdrawn.
	
	Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lauryssen et al (US 2010/0191330 A1) in view of Al-Jasim (US 2018/0303599 A1) in view of Fenaroli (US 2017/0014226 A1) as evidenced by Mallucci et al (Journal of Plastic, Reconstructive, and Aesthetic Surgery, “Concepts in aesthetic breast dimensions: Analysis of the ideal breast” (2012) 65, pp. 8-16).

Regarding claim 32, Lauryssen discloses a breast implant shaped for placement under the skin and over the breast mound of a female breast (a mammary prosthetic support 5 securable between the skin and the glandular structure of a human breast; abstract; Figure 3; paragraph 0065), the implant comprising an upper pole (Figure 3, item 63 “superior end” 63; paragraph 0058, lines 3-6), a lower pole (Figure 3, item 64 “inferior end”; paragraph 0058, lines 3-6), and an aperture for the nipple areola complex (NAC) (Figure 3, item 67 “aperture”; paragraph 0058, lines 6-11), wherein the ratio of the volume of the upper pole to the lower pole is less than 1 (Figure 3; since the superior end is smaller than the inferior end of the support 5, the ratio of the volume of the upper pole to the lower pole is less than 1; paragraph 0068, lines 3-6), and wherein the aperture is positioned on the implant to angulate the NAC, after implantation (Figures 2 and 17; paragraph 0069, lines 8-16
Lauryssen discloses the invention substantially as claimed.
However, Lauryssen does not specifically discloses wherein the angle between a nipple projection line and a nipple meridian reference line is greater than 1 degrees. 
Al-Jasim teaches wherein the angle between a nipple projection line and a nipple meridian reference line is greater than 1 degrees (paragraph 0138).
Lauryssen; Figures 2 and 17; paragraph 0069, lines 8-16), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the breast implant of Lauryssen wherein the aperture is positioned on the implant to angulate the NAC, after implantation, so that the angle between a nipple projection line and a nipple meridian reference line is greater than 1 degrees, in order to give the breast the desired shape as taught by Al-Jasim because it has been found that a nipple angulation of greater than 1 degrees provides a more aesthetically pleasing breast as evidenced by Mallucci et al (which is cited in Al-Jasim 2017/0065403 A1 (paragraph 0122)).
	As set forth supra, the combination does not disclose wherein said implant further comprises a plurality of tissue-attachment tabs radially extending from an outer edge of the implant.  
	Fenaroli teaches wherein said implant further comprises a plurality of tissue-attachment tabs radially extending from an outer edge of the implant (see Fenaroli, Figure 4, item 122; paragraphs 0038-0040).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing where said implant further comprises a plurality of tissue-attachment tabs radially extending from an outer edge of the implant as taught by Fenaroli because this allows the suturing of the prosthesis directly on the muscle tissue of the area in which the prosthesis will be implanted (see Fenaroli, paragraph 0038).
	Regarding claim 33, as set forth supra, the combination discloses further comprising an annular first flexible pillar around the circumference of the NAC (see Lauryssen, the rim of the aperture is reinforced by means of a rib (pillar) extending around its circumference; paragraph 0014).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lauryssen et al (US 2010/0191330 A1) in view of Al-Jasim (US 2018/0303599 A1) in view of Fenaroli (US 2017/0014226 A1) as evidenced by Mallucci et al (Journal of Plastic, Reconstructive, and Aesthetic Surgery, “Concepts in aesthetic breast dimensions: Analysis of the ideal breast” (2012) 65, pp. 8-16) as applied to claim 32, and further in view of Limem et al (US 2015/0223928 A1)

	Regarding claim 34, as set forth supra, the combination discloses a mesh (see Lauryseen, paragraph 0010).
	However, the combination is silent regarding wherein the implant is a monofilament mesh.  
	Limem teaches a mesh for use in a breast implant wherein the implant is a monofilament mesh (paragraph 0118).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the implant is a monofilament mesh as taught by Limem because the results would be predictable.  It has been held within the general skill of a person having ordinary skill in the art to select a known material based on its suitability for its intended use as a matter of design choice.  (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) (See MPEP 2144.07)).

Allowable Subject Matter
Claims 1-18 are allowed.
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774